Kelly, P. J.:
I think the evidence, including that of the chauffeur called by defendant and the photographs of the scene of the accident, presented a clear question of fact as to the negligence of the driver of the automobile which struck the infant plaintiff, and that their verdict is sustained by the evidence. The question of contributory negligence was also properly submitted to the jury in a charge to which no exception was taken in this particular. The other question raised, by the appellant relates to his responsibility for the negligence of the chauffeur. He argues that at the time of the accident the chauffeur was the servant of his, defendant’s mother, who was riding in the car in charge of a trained nurse. Defendant’s mother, who lived with defendant, was mentally affected and required the constant care of a nurse. The automobile had been purchased by defendant, the license was in his name, he hired and paid the chauffeur. So far as appears by the evidence the invalid mother, since deceased, had nothing to do with the matter, or with the outing, nor did she exercise any control over the chauffeur. The defendant claimed that in thus caring for his afflicted mother he was acting for her, or for his father, from whom she was separated. On the evidence I think this was also a question for the jury and I see no reason for disturbing their verdict.
The judgment and order denying a new trial should be affirmed, with costs.
Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ.
Judgment and order denying motion for new trial unanimously affirmed, with costs.